UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6960


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS CREIGHTON SHRADER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.     Irene C. Berger,
District Judge. (1:09-cr-00270-1)


Submitted:   November 26, 2013            Decided:   December 4, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Creighton Shrader, Appellant Pro Se.    John Lanier File,
Assistant United States Attorney, Beckley, West Virginia; Betty
Adkins Pullin, Thomas Charles Ryan, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas Creighton Shrader appeals the district court’s

orders denying his motions for new trials.          See Fed. R. Crim. P.

33.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. *   United States v. Shrader (S.D. W. Va. June 3, 2013 &

entered June 4, 2013; June 5, 2013 & entered June 6, 2013).               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




      *
       Shrader argues on appeal that the district court did not
address all of his arguments in its order denying his motion for
a new trial on the stalking charges.       Although the district
court did not address all of Shrader’s arguments, we conclude
that his arguments were not based on new evidence but were
simply new arguments based on previously known facts.



                                      2